          Case 2:19-cv-04317-MH Document 40 Filed 03/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CARL FRAMPTON,                                  :    CIVIL ACTION

                      Plaintiff,                :

               v.                               :    NO. 19-4317

INTERSTATE MANAGEMENT                           :
COMPANY, LLC,
               Defendant.                       :


                                             ORDER

       AND NOW, this 22nd day of March, 2021, upon consideration of the Motion of

Defendant/Third-Party Plaintiff Interstate Management Company, LLC for Partial Summary

Judgment (Doc. No. 31), and the briefing in support thereof and in opposition thereto, it is

hereby ORDERED that the Motion is GRANTED.




                                                     BY THE COURT:


                                                     /s/ Marilyn Heffley
                                                     MARILYN HEFFLEY
                                                     UNITED STATES MAGISTRATE JUDGE
